Title: General Orders, 13 July 1778
From: Washington, George
To: 


          
            Dear Sir
            Head-Quarters Peramus [N.J.] Monday July 13th 1778.
            Parole Courage—C. Signs Conduct Conquest
            
          
          The first Division (or Right Wing) of the Army is to march precisely at two ôClock
            tomorrow morning—the second Division is to be in readiness to move at three but not to
            march ’till further Orders—Both Divisions are to observe their late order of march and
            the Officers commanding them to receive their Route and have their Encampments pointed
            out by the Quarter Master General. The Court Martial whereof Majr General Lord Stirling
            is President will not adjourn from the present place of their sitting ’till further
            orders.
          A Party of 250 men is to be ready at five ôClock this afternoon with three days
            provisions exclusive of the present—The Officer Commanding the detachment will receive
            his orders from the Adjutant General.
          Captain Charles Porterfield of the 11th Virginia Regiment is appointed Brigade Major in
            General Woodford’s Brigade and is to be obeyed and respected accordingly.
          
          The Army marching by Divisions.
        